DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 09/15/2021 have been entered and fully considered.  Claims 1-5, 7-11, 14-16, 18-20, 22, and 24 are pending.  Claims 6, 12-13, 17, 21, and 23 are cancelled.  Claim 24 is new.  Claims 1 and 5 are amended.  Claims 1-5, 7-11, 14-16, 18-20, 22, and 24 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim depends from claim 13, which has been cancelled in the most recent response.  Prior to cancellation, claim 13 depended from claim 1.  Therefore, for the purpose of this Office action, claim 14 will be treated as if it depends 
Regarding claim 18, the claim depends from claim 17, which has been cancelled in the most recent response.  Prior to cancellation, claim 17 depended from claim 16.  Therefore, for the purpose of this Office action, claim 18 will be treated as if it depends from claim 16.  Claim 19 depends from claim 18 and is rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11, 14-16, 18-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0096169 A1 (“Hasegawa”) in view of Journal of Power Sources 195 (2010) 6043-6048 (“Lee”) and US 2014/0272590 A1 (“Zhang”).
Regarding claims 1, 3-4, 11, 14-16, 18-20, and 24, Hasegawa discloses a sulfide-based solid-state battery comprising a positive electrode, a negative electrode, and a solid electrolyte layer and a method of making the same (Abstract; [0042]).  The positive electrode comprises a positive electrode mixture for a sulfide-based solid-state battery layered on a surface of a current collector (Abstract; [0070], [0072]).  The positive electrode mixture comprises a positive electrode active material ([0012], [0046], [0057]) and a sulfide solid electrolyte ([0064]-[0066]).
Hasegawa discloses the positive electrode active material may be a variety of materials, such as Li1+xNi1/3Co1/3Mn1/3O2 ([0057]), but is silent regarding the active material consisting of a composite oxide containing Li, Ni, Co, and Mn; the cathode active material has a layered rock-salt crystal phase; the cathode active material includes an inside active material and an outside material; the inside active material is coated with the outside active material; the inside active material has a composition represented by LiNixCoyMnzO2±δ, where 0 ≤ x ≤ 0.5, 0.25 ≤ y ≤ 1, 1/3 ≤ z ≤ 0.5, 0.8 ≤ x + y + z ≤ 0.5, and δ≤0.2; the outside active material has a composition represented by LiNiαCoβMnγO2±δ, where 0 < α ≤ 0.5, 0.2 ≤ β ≤ 1, 0 < γ ≤ 0.5, 0.8 ≤ α + β + γ ≤ 1.2, and δ≤0.2; and a concentration of cobalt in the inside active material is higher than a concentration of cobalt in the outside active material.
Lee discloses micro-scale core-shell structured Li[(Ni1/3Co1/3Mn1/3)0.8(Ni1/2Mn1/2)0.2]O2 powders for use as cathode material.  To protect 1/3Co1/3Mn1/3]O2 from structural instability at high voltage, a Li[Ni1/2Mn1/2]O2 shell, which provides structural and thermal stability, is used to encapsulate the core (Abstract).  The material has a hexagonal α-NaFeO2-type structure with a space group of                                 
                                    R
                                    
                                        
                                            3
                                        
                                        -
                                    
                                    m
                                
                             (i.e. a layered rock-salt crystal phase) (pg. 6045, right column).  The core-shell electrode exhibited greatly enhance cycling stability compared to that of the core at the high cur-off voltage of 4.5V.  The core-shell electrode charged to 4.5V showed improved thermal stability because of the thermal stability of the shell (Conclusions).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the active material of Lee to provide greatly enhance cycling stability and improved thermal stability.  
Regarding the ranges of y and β (0.25 ≤ y ≤ 1 and 0.2 ≤ β ≤ 1) and a concentration of cobalt in the inside active material is higher than a concentration of cobalt in the outside active material, Zhang teaches an electrode active material and teaches the concept of providing an inner layer being of a ternary material with a relatively high cobalt content and equal nickel and manganese contents and an outer layer being of a ternary material with a relatively low cobalt content or no cobalt and equal nickel and manganese contents ([0051]).  The inner layer has a Co content of more than 1/3 and the outer layer has a Co content of 0 to 1/3 (Abstract).  This provides a higher tap density, and better cycle stability and safety performance, and the rate performance of the material is also increased largely, having an apparent cost-performance advantage, and being more suitable for the application on a power battery ([0051]).  The composition in combination above overlaps with the claimed composition.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 2, modified Hasegawa discloses the cathode mixture of claim 1 and the method of claim 5.  Hasegawa further discloses the surface of the active material may be coated with LiNbO3 ([0057]).

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0096169 A1 (“Hasegawa”) in view of Journal of Power Sources 195 (2010) 6043-6048 (“Lee”) and US 2014/0272590 A1 (“Zhang”) and US 2014/0065483 A1 (“Park”).
Regarding claims 5 and 9-10, Hasegawa discloses a sulfide-based solid-state battery comprising a positive electrode, a negative electrode, and a solid electrolyte 
Hasegawa discloses the positive electrode active material may be a variety of materials, such as Li1+xNi1/3Co1/3Mn1/3O2 ([0057]), but is silent regarding the active material consisting of a composite oxide containing Li, Ni, Co, and Mn; the cathode active material has a layered rock-salt crystal phase; the cathode active material includes an inside active material and an outside material; the inside active material is coated with the outside active material; the inside active material has a composition represented by LiNixCoyMnzO2±δ, where 0 ≤ x ≤ 0.5, 0.25 ≤ y ≤ 1, 1/3 ≤ z ≤ 0.5, 0.8 ≤ x + y + z ≤ 0.5, and δ≤0.2; the outside active material has a composition represented by LiNiαCoβMnγO2±δ, where 0 < α ≤ 0.5, 0.2 ≤ β ≤ 1, 0 < γ ≤ 0.5, 0.8 ≤ α + β + γ ≤ 1.2, and δ≤0.2; and a concentration of cobalt in the inside active material is higher than a concentration of cobalt in the outside active material.
Lee discloses micro-scale core-shell structured Li[(Ni1/3Co1/3Mn1/3)0.8(Ni1/2Mn1/2)0.2]O2 powders for use as cathode material.  To protect the core material Li[Ni1/3Co1/3Mn1/3]O2 from structural instability at high voltage, a Li[Ni1/2Mn1/2]O2 shell, which provides structural and thermal stability, is used to encapsulate the core (Abstract).  The material has a hexagonal α-NaFeO2-type structure with a space group of                                 
                                    R
                                    
                                        
                                            3
                                        
                                        -
                                    
                                    m
                                
                             (i.e. a layered rock-salt crystal phase) (pg. 6045, right column).  The core-shell electrode exhibited greatly enhance cycling stability 
Regarding the ranges of y and β (0.25 ≤ y ≤ 1 and 0.2 ≤ β ≤ 1) and a concentration of cobalt in the inside active material is higher than a concentration of cobalt in the outside active material, Zhang teaches an electrode active material and teaches the concept of providing an inner layer being of a ternary material with a relatively high cobalt content and equal nickel and manganese contents and an outer layer being of a ternary material with a relatively low cobalt content or no cobalt and equal nickel and manganese contents ([0051]).  The inner layer has a Co content of more than 1/3 and the outer layer has a Co content of 0 to 1/3 (Abstract).  This provides a higher tap density, and better cycle stability and safety performance, and the rate performance of the material is also increased largely, having an apparent cost-performance advantage, and being more suitable for the application on a power battery ([0051]).  The composition in combination above overlaps with the claimed composition.  The claimed composition would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because Zhang teaches it provides a higher tap density, and better cycle stability and safety performance, and the rate performance of the material is also increased largely, having an apparent cost-performance advantage, and being more suitable for the application on a power battery.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Modified Hasegawa is silent regarding the method steps of coating a surface of an inside active material having the above composition with an outside active material have the above composition.  However, Park discloses a method of providing a coated active material comprising co-precipitating metal raw materials to obtain a first precipitate.  The first precipitate is then mixed with a lithium raw material to obtain a first mixture.  Then, the method includes heat-treating the first mixture (thereby obtaining an oxide material for the core), co-precipitating the heat treated first mixture with each metal raw material to form a second precipitate on a surface of the heat treated first mixture.  Then, the resulting material, i.e., the heat-treated first mixture having the second precipitate on a surface thereof (the second precipitate on a surface of the heat treated first mixture) and the lithium raw material are mixed to obtain a second mixture, and the second mixture is heat-treated (thereby obtaining an oxide material for the coating) ([0049]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the method of Park to form the active material because, as shown by Park, it is a method known in the art for forming coated active materials and would yield predictable results.
Regarding claim 7, modified Hasegawa discloses the method of claim 5.  It is deemed that a rate of increasing a c-axis length of a layered rock-salt crystal phase included in the inside active material in charging is higher than a rate of increasing a c-axis length of a layered rock-salt crystal phase included in the outside active material in charging is an inherent characteristic and/or property of the specifically disclosed active material.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best,
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claim 8, modified Hasegawa discloses the method of claim 5.  Hasegawa further discloses the surface of the active material may be coated with LiNbO3 ([0057]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0096169 A1 (“Hasegawa”) in view of Journal of Power Sources 195 (2010) 6043–6048 (“Lee”) and US 2014/0272590 A1 (“Zhang”) as applied to claim 1 above, and further in view of US 2018/0316008 A1 (“Arimura”).
Regarding claim 22, modified Hasegawa discloses the cathode mixture of claim 1.  Lee further discloses the precursor hydroxide particle, prior to calcination, has an estimated average particle diameter of about 10 µm (pg. 6045, left column) and Fig. 6 shows a particle diameter, after calcination, of approximately 10 µm.  Lee is silent regarding a BET specific surface area that is in a range of from 0.2 m2/g to 2.0 m2
Arumura discloses a positive electrode active material that may be used with inorganic solid electrolytes containing a sulfide (Abstract; [0187]).  Arimura teaches a BET specific surface area of the positive electrode active material of 0.15 m2/g or greater and 3.5 m2/g or less from a viewpoint of obtaining a lithium secondary battery having a high discharge capacity at a high current rate ([0091]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the BET specific surface area to obtain a lithium secondary battery having a high discharge capacity at a high current rate as taught by Arimura.
Even if Lee does not expressly disclose a mean particle diameter that is in a range of from 1 µm to 15 µm, Arumura teaches a 50% cumulative volume particle size D50 is preferably 1 μm or greater from a viewpoint of suppressing adsorption of moisture into a positive electrode active material and a 50% cumulative volume particle size D50 of 15 µm or less from a viewpoint of enhancing handling properties.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize mean particle diameter to suppress adsorption of moisture and enhance handling properties.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 09/15/2021, with respect to the rejection(s) of claim(s) 1 and 5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0272590 A1 (“Zhang”) or Zhang and US 2014/0065483 A1 (“Park”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727